Citation Nr: 1507318	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.

7.  Entitlement to service connection for numbness of the bilateral lower extremities.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is of record.

This case was before the Board in July 2014, when it was remanded for a hearing before the undersigned Veterans' Law Judge (VLJ).  The hearing was held in December 2014, and a transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a back disability, left and right hip disabilities, and numbness of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2003 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a low back disability was not appealed nor was new and material evidence received during the appeal period.

2.  The evidence received since the July 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The July 2003 rating decision that denied the Veteran's claim of entitlement to service connection for left and right hip disabilities was not appealed nor was new and material evidence received during the appeal period.

4.  The evidence received since the July 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left and right hip disabilities.  

5.  The evidence does not show that the Veteran has a diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The July 2003 rating decision that denied the Veteran's claim of entitlement to service connection for left and right hip disabilities is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for left and right hip disabilities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for establishing entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this case in July 2014 to afford the Veteran a videoconference hearing.  Subsequently, the Veteran was afforded a videoconference hearing in December 2014.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter from VA dated in October 2009 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed sleep apnea disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's sleep apnea claim is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current or previous diagnosis, or symptoms, of sleep apnea.  As the threshold element of a current disability or persistent or recurrent symptoms of a disability has not been met, as required by the first McLendon element, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Veteran was afforded hearings before a DRO and the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ explained the issues on appeal, the hearings focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Petitions to Reopen

In a May 1994 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for spina bifida occulta, spondylolisthesis L5 on S1, and snapping left hip syndrome.  The claims were denied on the grounds that the claimed disabilities were congenital defects and there was no showing of aggravation during service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

In March 2003, the Veteran filed service connection claims for a bilateral hip disability and a low back disability, secondary to his service-connected knee disability.  The RO did not treat the claims as petitions to reopen, and adjudicated them on the merits.  In a July 2003 rating decision, the AOJ denied the Veteran's claims.  The claims were denied on the grounds that there was no evidence showing diagnoses of the disabilities or of a relationship between the reported disabilities and the Veteran's service-connected knee disabilities.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen his claims in September 2009.  A January 2010 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  However, the AOJ reopened the Veteran's claims in a June 2013 Supplemental Statement of the Case (SSOC), due to the submission of a private opinion from Dr. D. B., which linked the Veteran's claimed disabilities to his military service.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the July 2003 denial, the evidence of record consisted of the claims file, service treatment and personnel records, and an April 2003 VA examination report pertaining to the hip and back claims.  The claims were denied on the grounds that there was no showing of a diagnosis of the claimed conditions, evidence of the claimed conditions during service, or evidence linking the claimed conditions to the Veteran's service-connected knee disabilities.

Since July 2003, the Veteran submitted a private medical opinion dated in October 2010 indicating that his back disability was likely the result of his military service, and that his back disability was the cause of his reported hip disabilities.  Moreover, VA medical treatment from March 2011 showed the Veteran had a diagnosis of radiculopathy of the bilateral hips.  Additionally, the Veteran was provided with a VA QTC examination for his back and hip disabilities in July 2012.  The Veteran also presented testimony during a December 2014 videoconference hearing about the origins of his back and hip disabilities.

This evidence is new, as it was received by VA after the issuance of the July 2003 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses of the Veteran's claimed disabilities and their relationship to his military service.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a back disability and bilateral hip disabilities is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claims are granted.

Sleep Apnea

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The record does not show the Veteran has a current diagnosis of sleep apnea.  Additionally, the Veteran representative indicated that the Veteran had not undergone a sleep study and does not have a diagnosis of sleep apnea.  See December 2014 Hearing Transcript, pg. 14.  Moreover, the Veteran did not report he experienced sleep apnea symptoms.  Accordingly, the first Hickson element is not met, and the claim fails on this basis.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diagnoses or recurrent symptoms of sleep apnea, the Board finds that service connection for sleep apnea is not warranted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for low back disability is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for left hip disability is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for right hip disability is warranted.

Entitlement to service connection for sleep apnea is denied.


REMAND

With respect to the Veteran's back disability claim, the Board notes that his entrance examination report and report of medical history from October 1991 indicated no problems or defects except for pes planus.  In February 1992, the Veteran complained of pain in his tailbone area that had persisted for 3 weeks; he was treated for soft tissue swelling.  In his June 1993 Medical Evaluation Board examination, the Veteran was diagnosed with Class I spina bifida occulta and spondylolisthesis L5 on S1, which were noted to be preexisting mild congenital malformations.  The Medical Evaluation Board determined that the Veteran's back disability manifested during service and was permanently aggravated by service.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and/or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

The Veteran was afforded a VA examination in July 2012.  The examiner reported that the Veteran's Grade 1 spondylolysis and spondylolisthesis of L5-S1 were congenital conditions, but did not specify whether they were preexisting congenital defects or diseases.  Given this ambiguity, and the positive nexus opinion of Dr. D. B. dated in October 2010, the Board finds further development is necessary to determine whether the Veteran's diagnosed back disabilities were a preexisting congenital defect or disease.

As to the Veteran's other claims, during his December 2014 hearing the Veteran reported that he believed the hip and numbness disabilities were linked to his back.  The Board further notes that the July 2012 VA examiner reported no diagnosis of a hip disability could be rendered because there was no pathology found.  However, x-rays from March 2012 showed changes in the bilateral hip joints suggestive of arthritis.  The examiner did not comment on these x-ray results or address the apparent conflict between the March 2012 x-rays and the July 2012 x-rays.  Additionally, a March 2011 VA medical record showed the Veteran had radiculopathy from his back to both of his hips.  Thus, it appears the Veteran may have a neurological disorder of the bilateral hips that has not been evaluated by VA examination.  

Thus, the Board must defer adjudication of the Veteran's claims for entitlement to service connection for left and right hip disabilities and numbness of the lower extremities pending resolution of the inextricably intertwined lower back claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  If the AOJ grants the Veteran's claim of entitlement to service connection for low back disability, the Veteran should then be scheduled for a VA examination to determine whether any hip or lower extremity numbness disability is secondary to his spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to his back, hip, and numbness disabilities that are not already of record.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  Additionally, obtain any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Next, the Veteran should be afforded an examination by an appropriate examiner to determine the current nature and etiology of his back disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed with particular attention to whether neurological testing for an underlying nerve disorder is warranted.

Based on the review and the examination, the examiner is asked to:

a)  Identify any diagnosed back disability.

b)  State whether each diagnosed back disability is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any other diagnosed back disability was caused by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal).

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability was aggravated (i.e., permanently worsened) by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal).

If the examiner determines that any back disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the back disability prior to the onset of aggravation.  If some of the increase in severity of the back disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

h)  Is it at least as likely as not (a probability of 50 percent or greater) that other current back disabilities began in or are related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and etiology of his left and right hip disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, with particular attention to whether neurological testing for an underlying nerve disorder is warranted.

Based on the review and the examination, and after identifying any diagnosed hip disability, the examiner is asked to opine on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hip disability was caused by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal) or any diagnosed back disability.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hip disability was aggravated (i.e., permanently worsened) by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal) or any diagnosed back disability.

If the examiner determines that any hip disability is aggravated by a service-connected disability or the Veteran's back disability, the examiner should report the baseline level of severity of the hip disability prior to the onset of aggravation.  If some of the increase in severity of the hip disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) any diagnosed hip disability began in or are related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If warranted, schedule the Veteran for a VA examination to determine the etiology of his reported neurological disorder of the lower extremities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  After identifying any diagnosed neurological disorder of the lower extremities, the examiner is asked to offer opinions as to the following questions:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any neurological disorder of the lower extremities was caused by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal) or any diagnosed back disability..

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any neurological disorder of the lower extremities was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service connected disability (including meniscus dysfunction, right knee; meniscus dysfunction, left knee; and status post stress fracture, right third and fourth metatarsal) or any diagnosed back disability.

If the examiner determines that any neurological disorder is aggravated by the Veteran's service connected disability or the Veteran's back disability, the examiner should report the baseline level of severity of the neurological disorder prior to the onset of aggravation.  If some of the increase in severity of the neurological disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


